PER CURIAM.
This is the second appearance of the case in this court. In Brink Distributors, Inc. v. J. Evans Associates, Inc., 667 So.2d 926 (Fla. 5th DCA 1996) (Brink I), the trial court found that the Appellees had breached the contract and awarded damages of $100,000. Appellants argued that no apparent view of the evidence supported the award to them of only $100,000.1 This court agreed and instructed the trial court on remand to explain how the $100,000 figure was reached. The trial court’s response confirms that there was no legal or factual basis for the $100,000 award. Our independent review of the record reveals that the evidence supports an award of $131,000. Accordingly, we remand for entry of judgment in that amount.
Upon remand, we direct that the case be assigned to a trial court judge other than that originally hearing the case. In addition to entering the $131,000 judgment in Appellants’ favor, the newly assigned trial court judge is directed to award prejudgment interest on the $131,000 calculated from the date of closing and to determine an appropriate amount of appellate attorney’s fees to award Appellants for Brink I.
REMANDED with directions.
GRIFFIN, C.J., and GOSHORN and ANTOON, JJ., concur.

. The court’s determination that the contract had been breached was not appealed. Thus, the issue presented in both Brink I and this appeal is the amount of damages to be awarded. By our conclusion, we inherently reject the argument raised in the cross-appeal.